In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00001-CR



           LAMARCUS CRINER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 202nd District Court
                Bowie County, Texas
            Trial Court No. 14F0911-202




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER
        LaMarcus Criner was convicted by a Bowie County jury of aggravated robbery with a

deadly weapon. Following Criner’s conviction, he exercised his right to appeal, and an attorney

was appointed to represent him on appeal. Criner’s appointed appellate counsel recently filed a

brief citing Anders v. California, 386 U.S. 738 (1967), claiming to have found no meritorious

grounds upon which to challenge Criner’s conviction and sentence.

        Under Anders and its progeny, Criner has a constitutional right to review the appellate

record and to file a pro se response to his attorney’s Anders brief. Id, 745; see also Stafford v.

State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). As the Texas Court of Criminal Appeals

recently stated, once an Anders brief is filed and the appellant informs the court of appeals that he

desires to review the record, “the court of appeals has the ultimate responsibility to make sure that,

one way or another[,] . . . the appellant is granted access to the appellate record so that he may file

his response . . . before [the court of appeals] rules on the adequacy of the Anders brief . . . .” Kelly

v. State, 436 S.W.3d 313, 315 (Tex. Crim. App. 2014).

        Criner has requested access to the appellate record in this matter, and his counsel provided

him a paper copy of the record for his review. However, a portion of Criner’s record—four

exhibits consisting of eight separate files—were stored using the MPEG-4 Part 14 (MP4) digital

multimedia format and were filed with this Court as MP4 files. State’s Exhibit 5 is a single MP4

file that is one minute, thirty seconds in duration. State’s Exhibit 21 is a single file that is thirteen

minutes, fifteen seconds in duration. State’s Exhibit 23 is a two-part file: Part 1 is forty-three

minutes, nine seconds in duration, and Part 2 is twenty-eight minutes, forty-one seconds in


                                                   2
duration. State’s Exhibit 24 is a four-part file:     Parts 1–3 are twenty-eight minutes, eighteen

seconds in duration each, and Part 4 is twenty-four minutes, thirty-one seconds in duration.

Altogether, the files require just less than three hours, sixteen minutes to view.

       This Court is ultimately responsible for ensuring that Criner is permitted to view and listen

to each of the eight MP4 files that are a part of his appellate record. See Kelly, 436 S.W.3d 313.

In furtherance of our responsibility and in an effort to work with the James Bradshaw State Jail in

Henderson, Texas, where Criner is incarcerated, we asked our clerk to contact prison officials to

determine the best means of accomplishing this goal. Our clerk was informed that this goal could

not be accomplished because the James Bradshaw State Jail does not have any electronic device

capable of playing or displaying an MP4 file. That response is unsatisfactory in light of Criner’s

constitutional right to review his appellate record and to file a pro se response.

       As a preliminary matter, we recognize that the Texas Department of Criminal Justice

Correctional Institutions Divisions, generally, and the James Bradshaw State Jail, specifically,

must maintain a set of procedures in order to assure the safety of both its staff and its inmates, and

our intent is not to detrimentally affect the safe and efficient operation of this institution. That

said, we must discharge our obligation to ensure that Criner is permitted full and complete access

to each of the eight MP4 files that are included in his appellate record.

       Consequently, we hereby order that Robert Shaw, in his capacity as the warden of the

James Bradshaw State Jail, take the steps necessary to provide Criner with the means of viewing

and listening to the eight MP4 files that are part of his appellate record in this matter. We will not

dictate precisely how this must be accomplished, only that it must be done, either by Shaw or by

                                                  3
his designee. In the circumstance that proper electronic equipment cannot be made available at

the James Bradshaw State Jail to enable Criner to view and listen to the eight MP4 files onsite,

then Robert Shaw is ordered to cause Criner to be transported to another secure location within the

Texas Department of Criminal Justice Correctional Institutions Division containing the proper

electronic equipment and at which Criner can be permitted to view and listen to the eight MP4

files. Criner should be allowed to view and listen to each file at least two times, if he so desires.

We do not require that Criner be allowed to operate any equipment, simply that he be furnished

with a means of viewing and listening to the MP4 files twice each from beginning to end.

       Shaw must comply with the dictates of this order or on or before December 2, 2016. We

further order that within twenty-four hours of the time that Criner has been given the opportunity

to view and listen to the digitally-recorded MP4 files that this has been accomplished, specifically

informing this Court of the steps taken to achieve this objective. Should Criner elect to not take

the opportunity to view and listen to the said MP4 files, then Shaw is directed to inform this Court

when that election was made. The clerk of this Court, or her appointee, is hereby ordered to

forward this order along with a single DVD containing the eight MP4 files referenced in this order

to Shaw at the address of the James Bradshaw State Jail.

       IT IS SO ORDERED.



                                              BY THE COURT

Date: November 22, 2016



                                                 4